Citation Nr: 1008215	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a bilateral hand 
joint disorder.

4.  Entitlement to service connection for a right eye and a 
left eye disorder.

5.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claims.  

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing, 
which was held at the RO.  A transcript of that hearing has 
been associated with the claims file.  

The issues of service connection for a right eye and a left 
eye disorder being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show 
that hearing loss was incurred in or aggravated during the 
Veteran's period of active service.  

2.  The evidence of record does not show that the Veteran's 
current left foot disorder is etiologically related to a 
service-connected disability or to his period of active 
service.

3.  The evidence of record does not show that the Veteran 
currently has a bilateral hand joint disorder that was caused 
by or incurred in service.

4.  During the October 2009 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of service connection for 
high cholesterol.

  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for service connection for a left ankle 
disorder as secondary to service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  The criteria for service connection for a bilateral hand 
joint disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3.03, 
3.304, 3.307, 3.309 (2009).

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran as to the issue of entitlement to service 
connection for high cholesterol have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

By letter dated in November 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During the October 2009 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of service connection for 
high cholesterol.  As the Veteran has withdrawn the appeal as 
to the issue of service connection for high cholesterol, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed. 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, or certain organic diseases of the nervous system, 
such as hearing loss, may also be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The failure to meet these criteria at the time 
of the Veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  However, once hearing impairment is established 
under the criteria of 38 C.F.R. § 3.385, a claimant may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service.  See 38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

Bilateral Hearing Loss

The Veteran essentially contends that he currently has 
bilateral hearing loss as a result of his military service.  
He states that he experienced noise exposure while on active 
duty.  Having reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection in this 
instance.  Thus, the appeal must be denied.  

The Veteran's service personnel records confirm his service 
in the U.S. Army, to include service in the Republic of 
Vietnam.  His Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) lists his military 
occupational specialty as light air defense artillery.  This 
record shows that he was awarded the Bronze Star Medal, which 
indicates that the Veteran engaged in combat during his 
period of active service.

During the October 2009 Travel Board hearing, the Veteran 
testified that he experienced noise exposure while serving 
with an artillery unit in Vietnam.  Given that the claims 
file shows that the Veteran was decorated for his combat 
service, the presumption afforded lay statements of a combat 
Veteran attaches in this instance.  Thus, the Veteran is 
presumed to have experienced noise exposure during his period 
of active service.  

The Veteran's service treatment records are negative for 
complaints or diagnosis of hearing loss during service.  His 
induction medical examination report dated in June 1968 shows 
that his hearing was generally normal at the time of 
enlistment.  The Veteran's separation medical examination 
report dated in April 1971 shows that on an audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
10
10
10
0

Clinical evaluation of the Veteran's hearing shows that his 
ears were generally normal and the time of separation.  

In support of his claim, the Veteran submitted a February 
2006 audiogram report, reflecting that he was evaluated by a 
private examiner.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
50
LEFT
10
15
10
40
50

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  A definitive diagnosis or opinion as 
to the etiology of any diagnosed conditions was not provided.

In July 2006, the Veteran underwent a VA audiological 
examination, at which time the claims file was reviewed.  He 
reported that his hearing loss began during his period of 
active service, between 1969 and 1971.  He stated that he 
experienced occasional recreational noise exposure since his 
separation.  The examiner noted that the Veteran's service 
treatment records indicated that his hearing was within 
normal limits, bilaterally, at the time of separation.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
55
LEFT
15
15
15
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was normal sloping to moderately-severe 
sensorineural hearing loss in the right ear and normal 
sloping to moderate sensorineural hearing loss in the left 
ear.  Based on the Veteran's medical records showing normal 
hearing in both ears during his military service, the VA 
examiner opined that the Veteran's current hearing loss was 
less likely as not due to military noise exposure.

The Veteran's VA and private medical treatment records are of 
record and reflect treatment for bilateral hearing loss.  
These records are negative for an opinion as to the Veteran's 
hearing condition.

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  While the Veteran is presumed to have been 
exposed to noise during his period of active service and the 
medical evidence shows that the Veteran currently experiences 
hearing loss as defined by 38 C.F.R. § 3.385, such medical 
evidence does not demonstrate that his current hearing loss 
is etiologically related to his period of active service.  In 
this regard, the Board notes that the Veteran's service 
treatment records are negative for a report or diagnosis of 
hearing loss.  Indeed, the April 1971 separation report of 
physical examination shows that clinical evaluation of the 
ears was normal.

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability until February 2006, nearly thirty-
five years after his separation from active service.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 
3.309.  In any case, the Board notes that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since active duty service can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Indeed, there is no medical opinion establishing a medical 
nexus between the Veteran's current hearing loss and his 
military noise exposure.  Instead, the July 2006 VA examiner 
opined that the Veteran's hearing loss was less likely as not 
the result of his military noise exposure.  The Board finds 
this opinion to be probative, as it is definitive, based on a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, it is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims files and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against his claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

In view of the inservice findings of bilateral hearing that 
was within normal limits, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of bilateral hearing loss) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with bilateral hearing loss until 
February 2006, and no competent medical evidence linking the 
reported bilateral hearing loss to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is only a competent medical opinion providing a 
negative nexus between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions that he has a current bilateral 
hearing loss disability that is related to noise exposure 
experienced during active service are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has bilateral hearing loss that was incurred as a result of 
his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
claim for service connection must be denied.

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107.

Left Ankle Disorder

Here, the Veteran claims that he has a left ankle disorder 
that is related to his service-connected diabetes mellitus.  
Having reviewed the evidence of record and all pertinent 
laws, the Board finds the preponderance of the evidence is 
against the claim for service connection in this instance.  
Thus, the appeal must be denied.

The Veteran's service treatment records were reviewed and are 
negative for a diagnosed left ankle condition.  The April 
1971 separation report of medical examination shows that the 
clinical evaluation of the Veteran's lower extremities was 
normal.  

The Veteran's private medical treatment records show that he 
reported having left ankle pain in September 2004.  He was 
noted to have a history of left ankle sprains.  He denied 
ever having an injury to his left ankle.  The Veteran 
reported working in forestry and stated that he had a 
lifetime of working on rough terrain.  Following physical and 
radiological examinations, he was diagnosed with moderate 
osteoarthritis of the ankle, marginally.  The private 
examiner noted that he had "all margin osteophytes," which 
the examiner called "athletic or occupational spurs in 
people who walk on rough terrain or played a lot of sports."  

The Veteran underwent a VA diabetes examination in July 2006.  
On physical examination, his lower extremities were noted to 
be without abnormalities.  Range of motion was within normal 
limits.  Based on the clinical and diagnostic testing, the 
Veteran was diagnosed with mild peripheral neuropathy of the 
feet bilaterally.

Based on the foregoing, the Board finds that there is no 
medical evidence of record that relates a current bilateral 
left ankle disorder to any event, injury, or disease in 
service.  The preponderance of the medical evidence does not 
indicate that the Veteran's current disorder is related to 
his period of active service.  Therefore, the Board concludes 
that service connection is not warranted on a direct basis.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In this regard, the Board finds that the April 1971 
separation report of medical examination, which was completed 
during the month of separation, is highly probative as to the 
Veteran's condition at the time nearest his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1993) (observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of reasons for the Board's 
decision).  The April 1971 separation report of medical 
examination is entirely negative for any symptoms associated 
with a left ankle disorder and weighs heavily against the 
claim.

Indeed, the medical evidence does not show that the Veteran 
was diagnosed with left ankle disorder until September 2004, 
which is over 20 years after the Veteran's separation from 
active service.  The Board notes that evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxson, 230 F.3d at 1333.  
Accordingly, entitlement to service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 
3.309.

Moreover, there is no probative medical evidence of record 
showing that the Veteran's left ankle disorder was caused or 
aggravated by his service-connected diabetes mellitus to 
warrant service connection on a secondary basis.  See 38 
C.F.R. § 3.310; Allen, 7 Vet. App. 439.  To the contrary, the 
medical evidence is negative for an opinion as to the 
etiology of the Veteran's diagnosed condition.  Given the 
absence of credible evidence linking the Veteran's left ankle 
condition to a service-connected disability, service 
connection is not warranted on a secondary basis.  See 38 
C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  

In view of the absence of inservice findings of a left ankle 
disorder, and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had continuous symptoms associated with a left ankle disorder 
since active service.  To the extent that the Veteran is able 
to observe continuity of such symptoms, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a left ankle disorder) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a left ankle 
disorder until September 2004, and no competent medical 
evidence linking the reported left ankle disorder to the 
Veteran's service) outweigh the Veteran's contentions.

While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current left ankle disorder that is related to noise exposure 
experienced during active service are not competent.  There 
is no indication that the possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

As the evidence of record is against the claim on either a 
direct or secondary basis, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claim for service connection for a left ankle 
disorder, to include as secondary to his service-connected 
diabetes mellitus, is denied.


Bilateral Hand Joint Disorder

With regard to the claim for service connection for a 
bilateral hand disorder, the Veteran's service treatment 
records were reviewed and are negative for a report or 
diagnosis of a bilateral hand disorder.  The April 1971 
separation report of medical examination shows that clinical 
evaluation of the upper extremities was normal.

The Veteran's VA and private medical treatment records are of 
record and are negative for a diagnosed bilateral hand 
disorder.  Of particular noted are private treatment records 
dated in September 2005 and October 2005, which show that a 
physical examination revealed the Veteran's extremities were 
normal.  

Having reviewed the evidence of record in light of the 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection in this 
instance.  The medical evidence does not show that the 
Veteran has a current diagnosis of a bilateral hand joint 
disorder, or that he was diagnosed or treated for said 
disorder during his period of active service.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the Board to conclude that the Veteran currently has a 
bilateral hand joint disorder that is related to service 
would be speculation and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. at 
33.  Simply put, in the absence of a present disability that 
is related to service, a grant of service connection is 
clearly not supportable.  See Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's statements in support 
of his claim.  While he is certainly competent to describe 
the extent of his current symptomatology and his military 
experiences, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters 


such as medical diagnosis or medical causation.  Cromley, 7 
Vet. App. at 379; Espiritu, 2 Vet. App. at 495. 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral hand joint disorder.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left ankle disorder, to include as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for a bilateral hand joint disorder is 
denied.  

Service connection for high cholesterol is dismissed.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for service connection for a right and left 
eye disorder.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

During the October 2009 Travel Board hearing, the Veteran 
indicated that he had recently undergone an eye examination 
at a VA facility.  Associated with the claims file are VA 
medical treatment records dated from December 2006 to June 
2009.  However, records of the Veteran's most recent VA 
treatment and examination reports have not been obtained.  
The Board finds that further development as to this matter is 
needed, as these records may prove beneficial in deciding the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's VA medical records 
from June 2009 until the present.  All 
relevant records obtained shall be 
associated with the claims file.  If 
attempts to obtain said records reveal 
that the Veteran was not treated or 
evaluated at a VA facility beyond June 
2009, or are otherwise unavailable or 
unobtainable, the RO shall so indicate.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that 
no other notification or development 
action, to include an appropriate VA 
examination if warranted, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for a right eye and a left eye 
disorder.  If the benefits sought on 
appeal remain denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


